Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note
Applicant’s response along with the Request for Continued Examination (RCE) filed on 10/29/2021 has been fully considered.  Claim 1 is amended, claim 3 is canceled, claim 16 is added and claims 1, 2 and 4-16 are pending.

Claim Objections
Claims 4 and 5 are objected to because of the following informalities:  Claims 4 and 5 do not further limit claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ruschak et al. (US 2007/0202264 A1) in view of Kobayashi et al. (US 2002/0176970 A1) and Jung et al. (US 2003/0124273 A1).
Claims 1, 2 and 4-10:  Ruschak teaches an ink jet recording element comprising an absorbent support, a porous base layer on the support, a porous ink receiving intermediate layer on the base layer, and a porous ink receiving upper layer on the ink receiving intermediate layer (abstract).  The base layer meets the claimed bonding layer, and the ink receiving upper layer meets the claimed ink receiving layer.  Ruschak teaches the ink jet recording element has a 20 degree gloss of at least 15 Gardner units [0031].  Ruschak teaches the base layer comprises additional/other particles in an amount up to 40% by wt. {instant claim 2} [0057], wherein the other particle can be titanium dioxide {instant claims 6 and 7} [0060].  The titanium dioxide in the base layer meets the claimed UV inhibitor.  Ruschak teaches the claimed invention except that the absorbent support is a plain paper [0050] instead of an absorbent support having a stretch resin layer/film.  Kobayashi teaches an ink jet recording sheet comprising an opaque support including paper, a polyester film containing a white pigment, a white pigment containing-polyolefin coated support or a white pigment-containing foamed polyester film, i.e. (foamed polyethylene terephthalate containing polyolefin particles and stretched to form pores therein) {instant claims 8-10} ([0173]-[0175]).  Kobayashi shows the polyester film containing white pigment, the white pigment containing-polyolefin coated support or the white pigment-containing foamed polyester film are equivalent supports known in the art.  Therefore, because these supports were art-recognized equivalents before the effective filing date of the invention, one of ordinary skill in the art would have found it obvious to substitute paper for the polyester film containing white pigment, the white pigment containing-polyolefin coated support or the 
Ruschak teaches the base layer has a thickness of at least about 25µm {instant claims 4 and 5} [0068].  Ruschak does not teach the thickness of the base layer can be as low as 0.3-5µm.  However, Jung teaches a printing medium comprising an undercoating layer between a base layer and an ink receptive layer, wherein the undercoating layer comprises a UV blocking agent [0024], and has a thickness of 0.1-5µm, and more preferably 0.5-2µm [0026].  Ruschak and Jung are analogous art because they are from the same field of endeavor that is the ink jet recording medium art.  It would have been obvious to a person of ordinary skill in the art to combine the teaching of Jung, (i.e., reducing the thickness of the undercoating layer to 0.5-2µm) with the invention of Ruschak, and the motivation for combining would be, as Jung suggested, to control the ink absorption and water resistance properties [0056].
Claim 11:  Ruschak teaches the ink receiving upper layer comprises inorganic particles such as alumina, silica and hydrated alumina [0082].
Claims 12 and 13:  Ruschak teaches the base layer comprises a binder such as polyacrylic acid, polyesters and polyurethanes [0065].
Claim 14:  Ruschak does not teach the glass transition temperature of the binder in the base layer.  The experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to select a binder/resin with a low glass transition temperature, and the motivation would be control elasticity of the resin in order to In re Boesch and Slaney, 205 USPQ 215.
Claims 15 and 16:  With respect to the Wb value, the Office realizes that all of the claimed effects and physical properties are not positively stated by the reference(s).  However, the references teach all of the claimed ingredients, and process limitations.  Therefore, the claimed effects and physical properties, i.e., Wb value would implicitly be achieved by a composition with all the claimed ingredients.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Response to Arguments
Applicant’s arguments with respect to claims 1, 2 and 4-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Newly introduced reference of Jung teaches the claimed thickness of the bonding layer.
For the above reason claims 1, 2 and 4-15 stand rejected, and claim 16 is added in the rejection.



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529.  The examiner can normally be reached on Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



BS
November 4, 2021
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785